                        UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO




TONYA MICHELLE MAHONE, as
Personal Representative of the Estate of
GERARD WATSON, Deceased,

         Plaintiff,

vs.                                                 No. 1:15-cv-01009-PJK-KBM

GARY EDEN, JACQUELINE R.
FLETCHER, and CRST EXPEDITED,
INC.,

         Defendants.


                                      JUDGMENT



      THIS MATTER came on for summary judgment proceedings concerning

Defendant CRST Expedited, Inc. and a jury trial concerning the remaining parties on July

8–10, 2019. The court having rendered its decision (ECF No. 123), and the jury having

rendered its special verdict (ECF No. 206),

      IT IS ORDERED, ADJUDGED AND DECREED that:

(1) Plaintiff Tonya Michelle Mahone, as Personal Representative of the Estate of Gerard

Watson, Deceased, take nothing on her complaint against Defendant CRST Expedited,

Inc. and that Defendant CRST Expedited, Inc. recover its costs against Plaintiff; and
(2) Plaintiff Tonya Michelle Mahone, as Personal Representative of the Estate of Gerard

Watson, Deceased, recover of the remaining Defendants, severally, as follows: (a)

Defendant Gary Eden the sum of $3,696,300, and (b) Defendant Jacqueline R. Fletcher,

the sum of $3,696,300; both amounts with interest thereon at the rate provided by law,

and (c) her costs of action.

       DATED this 15th day of July 2019, at Santa Fe, New Mexico.

                                                /s/ Paul Kelly, Jr.
                                                United States Circuit Judge
                                                Sitting by Designation




                                            2
